Mr. Justice Magruder, dissenting: I can not concur in all that is said in this opinion. The doctrine, that the interest of a Bailroad Company in its right of way is a sort of ownership in fee, is too broadly stated. Many of' the cases, and,. , among others, the case of C. and M. R. R. Co. v. Patchin, 16 Ill. 198, which was decided in 1854, have no application to- , property condemned for right of way under our present constitution of 1870. The 13t-h section of the Bill of Bights, (Cons. 1870, Art. 2, sec. 13,) expressly provides that “the fee of land taken for railroad tracks, without consent of the owners thereof, shall remain in such owners, subject to the use for which it is taken.”